Opinion issued January 11, 2013




                                        In The
                                Court of Appeals
                                       For The
                           First District of Texas


                               NOS. 01-13-00011-CR
                                    01-13-00012-CR
                                    01-13-00013-CR
                                    01-13-00014-CR
                                    01-13-00032-CR
                                    01-13-00033-CR
                                    01-13-00034-CR
                                    01-13-00035-CR

                        IN RE WYDELL DIXON, Relator


    Original Proceedings on Petitions for Writs of Mandamus and Prohibition


                          MEMORANDUM OPINION 1



1
       The underlying cases are The State of Texas v. Wydell Dixon, Nos. 12CR0748,
       12CR0749, 12CR0750, and 12CR0751 in the 56th District Court of Galveston County,
       Texas, the Hon. Lonnie Cox, presiding.
        By petitions for writ of mandamus and prohibition, relator, Wydell Dixon,

seeks relief from the trial court’s January 4, 2013 order denying her motions to

dismiss and preferentially setting the underlying cases for trial on December 14,

2013.

        We DENY the petitions for writ of mandamus and prohibition.          We

OVERRULE all pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2